This is an appeal from an order denying petitioner’s application for a mandamus order. The proceeding was commenced by the service of an order to show cause. Peremptory mandamus was sought directing the Commissioner of Motor Vehicles to make rules and regulations necessary to administer subdivision 18 of section 15 of the Vehicle and Traffic Law, and directing the Superintendent of State Police, as head of the Division of State Police, to require officers and members of the State police to investigate and make arrests for violations of subdivision 18 of section 15 of the Vehicle and Traffic Law. Mandamus is an extraordinary remedy not demandable as a matter of right. Whether it should be granted in a given case rests in the sound discretion of the court. That discretion should be exercised with proper regard for established legal principles and not arbitrarily withheld. The petitioner fails to show facts ’hat would warrant this court in reversing the order of the court below. Order unanimously affirmed, with costs. Present — Hill, P. J., Rhodes, Crapser, Bliss and Heffernan, JJ.